EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Dana A. Brussel, on August 11, 2022, per the attached Interview Summary.

The application has been amended as follows: 

In the claims (amendment filed on 06/03/2022):

In claim 1, line 3: immediately after “lumens” inserted - - extending through the port body - - to better define Applicant’s invention. 

In claim 1, line 6: immediately after “having” and immediately before “a” inserted - - a plurality of posts - - and further in the same line, immediately after “post” and immediately before “insertable” inserted - - of the plurality of posts - - to better define Applicant’s invention. 

In claim 9, line 2:   immediately after “fluid” and immediately before “;” inserted - - , the port body including inner and outer walls defining a plurality of lumens extending through the port body - - to better define Applicant’s invention. 

In claim 9, line 7: immediately after “a (second occurrence)” inserted - - plurality of posts, - - to better define Applicant’s invention. 

In claim 9, line 8: immediately before “first (first occurrence)” inserted - - a - - and further in the same line, immediately after “first post” inserted - - of the plurality of posts - - and further in the same line, immediately before “insertable” deleted “that is”  and further in the same line, immediately after “;” inserted - - and - - to better define Applicant’s invention.

In claim 9, line 9: deleted “at least one first lumen extending through the port body,” for clarity. 

In claim 9, line 10: deleted “the at least one lumen” and inserted instead - - a first lumen of the plurality of lumens and an elongate object placed into the first lumen - - to better define Applicant’s invention. 

In claim 15, line 6: immediately after “a (second occurrence)” and immediately before “first (first occurrence)” inserted - - plurality of posts, a - - and further in the same line, immediately after “post” and immediately before “insertable” inserted - - of the plurality of posts - - to better define Applicant’s invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 11, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775